DETAILED ACTION
Response to Amendment
Claims 1, 3-5, 7-11, 13 and 15-20 are pending. Claims 1, 5, 7-8, 9-10, 13 and 17-20 are amended. Claims 2, 6, 12 and 14 are canceled.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 4 January, 2022, with respect to the 35 USC 103 rejections of claims 1, 3-5, 7-11, 13 and 15-20, along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3-5, 7-11, 13 and 15-20 have been withdrawn. In particular, examiner finds arguments with respect to the prior art as it relates to the newly incorporated limitations to be persuasive.
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the cited prior art as it pertained to the amendments filed 4 January, 2022 were persuasive. The following art is cited as highly relevant as each having a part of the new limitations, however the number of references that would need to be combined and the amount of reasoning that would likely be required to arrive at the specific combination claimed would not be tenable. Therefore the following art is cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the claims as amended:

US 20200074605 A1: “The method may also include re-projecting the data of the plurality of satellites except the first satellite to the minimum spatial resolution identified in the first satellite. The method may also include removing cloud data, if present, from the data of the 

“Automated Detection of Cloud and Cloud Shadow in Single-Date Landsat Imagery Using Neural Networks and Spatial Post-Processing” (2014): FMask predicts cloud shadow by projecting the cloud mask onto the land-surface as a function of sun angle and topography without considering spectral information about shaded pixels. When this projection fails, this creates a pattern in the mask where the cloud shadow mask is offset from the actual location of the cloud shadow, as can be seen in several clouds in this image. SPARCS combines information about dark pixels from the neural network output with a similar, but much less precise, cloud projection approach to achieve more overall precision in cloud shadow locations. However, because of shadow/water ambiguity of dark pixels, this approach can causes over-shadowing in dark water near detected clouds, such as that in the eastern portion of the sub-scene. Finally, we demonstrate the utility of our method using an example that exploits the classifier uncertainty provided by SPARCS to combine a multi-temporal image stack into an obstruction-free composite. Though SPARCS can provide a crisp classification, wherein each pixel is labeled as exactly one class, by using the raw membership values, neural networks 

“Cloud Removal in Image Time Series Through Sparse Reconstruction From Random Measurements” (2016): “cloud removal algorithm for scenes within a satellite image time series based on synthetization of the affected areas via sparse reconstruction. The high spectrotemporal dimensionality of time series allows applying pixelbased sparse reconstruction techniques efficiently, estimating the values below a cloudy area by observing the spectral evolution in time of pixels in cloud-free areas” SATELLITE image time series (SITS) are sets of images acquired by the same or different spaceborne sensors over the same area at multiple acquisition times. In recent years, researchers have been active to tackle this problem by exploiting spatial, spectral, and temporal information of the time series to reconstruct the obscured targets on ground [2]–[7]. By adapting methods originally defined for hyperspectral image processing, in this paper, we propose the use of sparse spectral unmixing to perform inpainting of cloud-obscured areas in SITS; high dimensionality of a stack of multispectral images; From here, we refer to a temporal spectrum as to the vector resulting from appending the values of an image element across all the bands in all the available images.


    PNG
    media_image1.png
    735
    788
    media_image1.png
    Greyscale


CN 102105902 B Machine Translation (2013): An object of the invention is to provide a method and an apparatus for producing land-surface image data, which can correct, with relatively high accuracy, cloud image data included in satellite image data into land-surface image data that would emerge in the absence of a cloud. Geostationary satellite image data
1 of a predetermined time at a production standard date is obtained, and a determination whether each pixel is a pixel reflecting a land surface 4 or a pixel reflecting a cloud 5 is made to set partial image data 6 and a missing region 7. Then, processing is repeated by sequentially adding another imaging date and time according to a predetermined priority until the missing region 7 is filled up with the pixel determined to be the pixel reflecting the land surface 4, thereby producing interpolated image data 9 to produce the land-surface image data. The pixel is determined to be the pixel reflecting the land surface 4 from a pixel value in the another imaging date and time that is determined to be data having a close temporal relevance in a 

US 20180253862 A1: Consequently, by obtaining images in accordance with the positional and orientation data associated with the images of the previous dataset, image data captured at subsequent times may be temporally stacked and analyzed to detect changes over time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661